Case: 13-13036        Date Filed: 06/11/2014       Page: 1 of 3


                                                                        [DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 13-13036
                               ________________________

                        D.C. Docket No. 4:12-cv-00398-RH-CAS


WALTER E. WILSON,

                                                                           Plaintiff-Appellant,
                                             versus

LARRY CAMPBELL,
in his official capacity as Sheriff of Leon County, Florida,

                                                                          Defendant-Appellee.

                               ________________________

                      Appeal from the United States District Court
                          for the Northern District of Florida
                            ________________________

                                        (June 11, 2014)

Before CARNES, Chief Judge, DUBINA and SILER, * Circuit Judges.

PER CURIAM:




       *
         Honorable Eugene E. Siler, United States Circuit Judge for the Sixth Circuit, sitting by
designation.
              Case: 13-13036     Date Filed: 06/11/2014    Page: 2 of 3


      Having studied the briefs and the relevant parts of the record and having had

the benefit of oral argument, we affirm summary judgment in favor of the Sheriff

on the grounds set out by the district court on pages 47 – 68 of the transcript of the

hearing on the motion for summary judgment. As counsel for Mr. Wilson noted at

the end of that proceeding, the district court’ explanation of its ruling was “very

thorough.”

      Through his counsel, Mr. Wilson has offered us a number of arguments

against the judgment, but none of them persuade us that summary judgment should

not have been entered against his claim. We add our voice to the district court’s on

two points. One is that the Sheriff bent over backwards not to put Mr. Wilson in a

lower paying position and kept from doing so as long as he responsibly could. We

agree with the district court that the Sheriff acted properly and generously as “one

would hope and expect an enlightened employer to do,” and nothing he did is

properly subject to criticism.

      The other point that we would second is the district court’s finding, that Mr.

Wilson is “by all accounts a dedicated public servant,” who wants to keep working

in as responsible and challenging position as he can. The mental impairments, the

“very substantial cognitive deficits” that the objective medical tests show that Mr.

Wilson has, were caused by a tumor, seizures, and a stroke, which are not things

for which he is being faulted. The issue in this lawsuit is not who, if anyone, is at


                                          2
               Case: 13-13036     Date Filed: 06/11/2014    Page: 3 of 3


fault for those disabilities. Instead, the issue is whether the law permitted the

Sheriff to demote Mr. Wilson from the position of corrections officer because of

serious concerns about whether someone with his disabilities could perform the

duties of that position, particularly in an emergency or crisis. We agree with the

district court’s resolution of that issue and affirm its judgment.

      AFFIRMED.




                                           3